Electronically Filed
                                                            Supreme Court
                                                            SCWC-XX-XXXXXXX
                                                            04-SEP-2020
                                                            12:06 PM


                            SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


        STATE OF HAWAIʻI, Respondent/Plaintiff-Appellee,

                                  vs.

          MAGGIE KWONG, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CASE NO. 1DTA-17-02539)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
     and Circuit Judge Ayabe, assigned by reason of vacancy)

          Petitioner/Defendant-Appellant’s Application for Writ
of Certiorari, filed on July 23, 2020, is hereby accepted.
          IT IS FURTHER ORDERED that no oral argument will be
held in this case.     Any party may, within ten days and pursuant
to Rule 34(c) of the Hawaiʻi Rules of Appellate Procedure, move
for retention of oral argument.
          DATED:     Honolulu, Hawaiʻi, September 4, 2020.

                                        /s/ Mark E. Recktenwald

                                        /s/ Paula A. Nakayama

                                        /s/ Sabrina S. McKenna

                                        /s/ Michael D. Wilson

                                        /s/ Bert I. Ayabe